UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB-AMENDED T Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006 £ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-29711 Subjex Corporation (Exact name of issuer as specified in its charter) Minnesota 41-1596056 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3245 Hennepin Ave S Suite 1, Minneapolis MN 55408 (Address of Principal Executive Offices) (Zip Code) (612) 827-2203 (Issuer’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. £ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT SUBJEX CORPORATION FORM 10-KSB YEAR ENDED DECEMBER 31, 2006 INDEX ITEM PAGE 6. Management's Discussion & Analysis of Financial Condition and Results of Operations (Adjusted) 2 7. Financial Statements(Adjusted) 3 ITEM 6: Management's Discussion & Analysis of Financial Condition and Results of Operations The Company’s operating expenses were in 2006 compared to $527,990 in 2005. The decrease was caused by a change in its spending in 2006and due to its new marketing approach. The Company generated revenues of $32,753and $72,958 in 2006 and 2005, respectively. $82,000cashwas received in 2006 and was generated fromSubjexCSR Expert sales.Due to the breach of contract by FarSuperior the company canceled its contract in 2006 however that did not affect the sales made by FarSuperior from a contractual perspective. The failure of the FarSuperior’s agreement did not undue the sales made by FarSuperior because FarSuperior was selling (in part) existing Subjex Corporation products. Therefore the FarSuperior agreement and the sales made by them were completely different transactions and the company was still under obligation to make good on these sales in 2006. In 2007 the Company realized that it was unable to complete these sales therefore it made refund offers to these clients which were accepted.These refunds were not part of any agreements with FarSuperior nor were they part of the original sales agreements.Since the breach of contract by FarSuperior occurred in 2006 the agreements made with each client in 2007 represent a Type I subsequent event (i.e. indicative of conditions existing at the balance-sheet date) therefore the $82,000 cash received has been determined not to be revenue and has been reversed and was pending refund as of December 31, 2006.The financial statements as restated now show the revenues to be $32,753 for the year 2006. Revenue levels by themselves were not sufficient to sustain the Company’s operations in 2006; therefore funds were raised from the sale of common stock to the Company’s investor base to meet its financial needs. The Company used a “just-in-time”funding method, in an effort to hold off dilution of its stock, by not raising more funds than necessary while its stock price waslow. The Company does not expect to raise additional capital from the issuance of common stock for operations. However the Company is currently considering the sale of common stock for its direct usage in SubjexFMS for the direct benefit of Subjex Corporation. This funding is expected to bring the Company sizeable revenue gains and is the only stock sale dilution being considered at this time.Factors that may affect the Company's operating results include the success of marketing efforts and potential mergers or acquisitions. Liquidity and Capital Resources The accumulated deficit from inception to December 31, 2006 was $5,362,776.To date, most of the operations of the Company have been funded by monies raised through the issuance of common stock. However management believes it has enough funds on hand along with revenues to sustain operations on a going forward basis. The Company is now focused on its use of capital resources which support enhancement of sales growth.. Management is also developing further plans with its finder’s network and systems to increase the growth curve in the Company’s profit margin. It is managements desire to hold expenditures to a minimum by means of the Company’s reliance on it own software solutions. The Company plans to use its profits to further grow its market share, start its dividend program, and buy back its stock. This stock buy back program is intended to support the public stock price and build a stock reserve for future use in possible acquisitions or as security in debt financings. Any proceeds from debt financings will be used in the Company’s own FMS implementation to further build its revenues. 2 ITEM 7: Financial Statements The adjusted financial statements of the Company are included herein. SUBJEX CORPORATION FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2006AND 2005 TABLE OF CONTENTS Financial Statements: Balance Sheet(Adjusted) Statements of Operations(Adjusted) Statements of Shareholders' Equity (Deficit) (Adjusted) Statements of Cash Flows(Adjusted) Notes to Financial Statements(Adjusted) Report of Independent Registered Public Accounting Firm 3 SUBJEX CORPORATION BALANCE SHEETS December 31, December 31, 2006 2005 (Restated) ASSETS Current Assets: Cash $ 96,835 $ 2,215 Accounts receivable - 150 Prepaid expenses 8,395 19,045 Total current assets 105,230 21,410 Property and Equipment, net 13,676 17,370 Other Assets, net 8,101 - Total assets $ 127,007 $ 38,780 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Short-term notes payable $ 58,634 $ 32,150 Subordinated convertible notes payable 23,000 23,000 Current portion of long -term debt - 1,873 Accounts payable 77,985 92,281 Accrued expenses: Payroll and payroll taxes 11,226 129,373 Refunds payable 82,000 - Interest 20,783 17,909 Total current liabilities 273,628 296,586 Long-term Debt: Long-term debt, less current portion - 20,611 Total liabilities 273,628 317,197 Stockholders' Deficit: Common stock, no par or stated value;100,000,000 shares authorized: 64,051,737 and 49,105,648 shares issued and outstanding at December 31, 2006 and December 31, 2005, respectively 5,216,155 4,624,730 Subscription received - 29,000 Accumulated deficit (5,362,776 ) (4,932,147 ) Total stockholders' Deficit (146,621 ) (278,417 ) Total liabilities and stockholders’ deficit $ 127,007 $ 38,780 The accompanying notes are an integral part of these financial statements. 4 SUBJEX CORPORTION STATEMENTS OF OPERATIONS Years Ended December 31, 2006 2005 (Restated) Revenues: Gross revenue $ 32,753 $ 72,958 Expenses: Selling, general and administrative 456,267 527,990 Total operating expense 456,267 527,990 Operating loss (423,514 ) (455,032 ) Other income (expense): Interest expense (7,115 ) (12,759 ) Net loss $ (430,629 ) $ (467,791 ) Net loss per basic and diluted common share $ (0.01 ) $ (0.01 ) Weighted average common shares outstanding - basic and diluted 64,051,737 45,588,655 The accompanying notes are an integral part of these financial statements. 5 STATEMENT OF SHAREHOLDERS EQUITY (DEFICIT) YEARS ENDED DECEMBER 31, 2 Common Stock Shares Amount Accumulated Deficit Shareholders' Equity (Deficit) BALANCE, January 1, 2005 42,558,096 $ 4,305,342 $ (4,464,356 ) $ (159,014 ) Common stock issuance 5,523,267 254,409 254,409 Subscription received 29,000 29,000 Common stock issuance for consulting services 500,000 50,000 50,000 Restricted stock compensation 524,285 14,979 14,979 Net Loss (467,791 ) (467,791 ) BALANCE, December 31, 2005 49,105,648 4,653,730 (4,932,147 ) (278,417 ) Common stock issuance 13,076,089 474,425 474,425 Common stock issuance for consulting services 1,000,000 55,000 55,000 Restricted stock compensation 500,000 27,500 27,500 Stock added to outstanding due to found certificates 370,000 - - Payments received for stock issued in previous years - 5,500 5,500 Net Loss (430,629 ) (430,629 ) BALANCE, December 31, 2006 64,051,737 $ 5,216,155 $ (5,362,776 ) $ (146,621 ) 6 SUBJEX CORPORTION STATEMENTS OF CASH FLOWS Years Ended December 31, 2006 2005 (Restated) Cash flows from operating activities: Net loss $ (430,629 ) $ (467,791 ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization 7,999 10,761 Restricted stock compensation expense 27,500 14,979 Non cash common stock issued for consulting services 55,000 50,000 Changes in operating assets and liabilities: Accounts receivable 150 (150 ) Prepaid expenses (10,272 ) (17,045 ) Accounts payable (14,296 ) 20,161 Refunds payable 82,000 - Payroll and payroll taxes payable (118,147 ) 12,870 Other liability 4,000 - Accrued interest 2,874 4,905 Net cash flows used in operating activities (393,821 ) (371,310 ) Cash flows from investing activities: Purchase of property and equipment (12,028 ) (10,546 ) Net cash flows used in investing activities (12,028 ) (10,546 ) Cash flows from financing activities: Proceeds from issuance of common stock 474,425 254,409 Subscriptions received - 29,000 Proceeds from issuance of notes payable 15,044 64,000 Proceeds from subordinated note payable - 200 Principal payments on long-term debt 11,000 (26,490 ) Net cash flows provided by financing activities 500,469 321,119 Net increase (decrease) in cash and equivalents 94,620 (60,737 ) Cash and cash equivalents at beginning of year 2,215 62,952 Cash and cash equivalents at end of year $ 96,835 $ 2,215 The accompanying notes are an integral part of these financial statements. 7 NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2006AND 2005 NOTE 1. NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Past and Current Business The financial statements have been adjusted to reflect the cash of $82,000 that has been reversed and was pending refund as of December 31, 2006.See Item 6. Other items in the Cash flow statement have been adjusted due to being omitted by an oversight. All adjustments are as follows: Statements of Cash Flows: Net loss was originally stated as $348,630. $82,000 was counted in revenue originally. Correct restated loss is 430,629 for 2006. Refunds payable of 82,000 was not on the original 2006 10ksb filing. Prepaid expenses were entered inadvertently as a positive. Other liability of 4,000 was omitted by an oversight in the original 2006 10ksb filing. Purchase of property and equipment was originally stated as (4,029) but depreciation of 7,999 was included in this figure therefore counting it twice. The correct restated amount is (12,028) for 2006. Proceeds from issuance of notes payable in the amount of 15,044 and Principal payments on long-term debt of 11,000 was omitted and left out of the original filing by an oversight. The corrected restated amounts are included in the “Statement of Cash Flows”. (See complete financials) Adjusted Difference Original 2006 2006 Cash flows from operating activities: Net loss (430,629 ) (82,000 ) (348,630 ) Changes in operating assets and liabilities: Prepaid expenses (10,272 ) typo 10,272 Refunds payable 82,000 82,000 - Other liability 4,000 4,000 - Net cash flows used in operating activities (393,821 ) (377,278 ) Cash flows from investing activities: Purchase of property and equipment (12,028 ) 7,999 (4,029 ) Cash flows from financing activities: Proceeds from issuance of notes payable 15,044 15,044 - Principal payments on long-term debt 11,000 11,000 - Net cash flows provided by financing activities 500,469 474,424 8 Statement of Shareholders Equity: Net loss has been restated to the corrected loss of 430,629 for 2006. The Statement of Shareholders Equity now reflects this figure in the Accumulated Deficit and the Shareholders Equity. The corrected restated amounts are shown in this 10ksb/a for 2006. (See complete financials) 2006 Adjusted Difference 2006 Original Shareholders' Shareholders' Accumulated Equity Accumulated Equity Deficit (Deficit) Deficit (Deficit) (430,629) (430,629) (82,000) (348,629) (348,629) (5,362,776) (146,621) (346,623) (64,621) Statement of Operations: Revenue has been restated to actual. $82,000 cash received was originally counted in revenue however the determination was made that it did not constitute revenue so it was reversed. The actual revenue for 2006 was $32,753. (See complete financials) 2,006 2,006 Adjusted Difference Original Revenues 32,753 82,000 114,752 Expenses: Selling, general and administrative 456,267 - 456,267 Total operating expense 456,267 - 456,267 Operating loss (423,514 ) 82,000 (341,515 ) Other income (expense): Interest expense (7,115 ) - (7,115 ) Net loss (430,629 ) 82,000 (348,630 ) 9 Balance Sheet: Refunds payable of $82,000 was not in the original 2006 10ksb filing for all the reasons stated above. The restated Balance Sheet now reflects this figure therefore affecting the accumulated deficit and total stockholder’s deficit.The corrected restated amounts are shown on this 10ksb/a for 2006. (See complete financials) 2,006 2,006 Current Liabilities: Adjusted Difference Original Short-term notes payable 58,634 - 58,634 Subordinated convertible notes payable 23,000 - 23,000 Accounts payable 77,985 - 77,985 Accrued expenses: Payroll and payroll taxes 11,226 - 11,226 Refunds payable 82,000 82,000 - Interest 20,783 - 20,783 Total current liabilities 273,628 82,000 191,628 Stockholders' Deficit: Common stock, no par or stated value;100,000,000 shares authorized: 64,051,737 and 49,105,648 shares issued and outstanding at December 31, 2006 and December 31, 2005, respectively 5,216,155 - 5,216,155 Accumulated deficit (5,362,776 ) 82,000 (5,280,776 ) Total stockholders' Deficit (146,621 ) 82,000 (64,621 ) Total liabilities and stockholders’ deficit 127,007 127,007 Subjex Corporation provideda software service, Subject CSR, through an ASP (application service provider) model. Customers can use the software online or by downloading it, and do not need to install it on their server. This software service is wrapped in a subscription model, and is billed monthly until customer cancellation. In October 2006 Subjex Corporationannounced that it has begun to license a significant new software technology. The software called SubjexFMS ("Forecast Market Software") is an Artificial Intelligence trade-timing and index forecasting engine built on a similar Neural Network structure as Subjex's dialogue technology. This flagship product, SubjexFMS is an intelligent software product that forecasts the DJIA, the XAU, the DJT and the US dollar Index so that subscribers, when "plugged into" the software, can find capital appreciation with a third party investment account. The forecasting engines' objective is to provide accurate next day forecasts, long or short, allowing clients to take market neutral profits via short term trades. SubjexFMS is not a Mutual Fund or a brokerage service; it is software that clients subscribe to and use for their trading. SubjexFMS is based upon a proprietary Artificial Intelligence trade timing engine invented by Andrew Dean Hyder. The Subjex Corporation license of FMS is to facilitate its mission is to give value to our client base while providing clear-continuous revenue and profit growth for our investor base. 10 Revenue Recognition Revenue from the sale of software and other products is recognized when an agreement is made, delivery is complete, no significant obligations remain unfulfilled, and collection of the resulting receivable is probable. In instances where a significant obligation exists, revenue recognition is delayed until the obligation has been satisfied. Revenue from services, including training and consulting are recognized as the services are performed. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash Deposits in Excess of Federally Insured Limits The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The balances are insured by the Federal Deposit Insurance Company up to $100,000.At December 31, 2006 the Company had no uninsured cash balances. Cash and Cash Equivalents The Company considers highly liquid investments with original maturity of three months or less when purchased to be cash equivalents. Segment Reporting The Company operates as one reporting segment. Fair Value of Financial Instruments The company considers that the carrying amount of financial instruments, including accounts receivable, accounts payable, accrued liabilities and notes payable, approximates fair value.Interest on the notes payable is payable at rates which approximate fair value. Fixed Assets Fixed assets are stated at cost.
